            Case 1:19-cv-10625-GHW Document 24 Filed 04/24/20 Page 1 of 4
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 4/24/2020
------------------------------------------------------------------X
  HIMELDA MENDEZ, on behalf of all other persons :
  similarly situated,                                              :
                                                                   :
                                                  Plaintiff,       :    1:19-cv-10625-GHW
                              -against-                            :
                                                                   : MEMORANDUM OPINION
  ANNTAYLOR, INC.,                                                 :      AND ORDER
                                                                   :
                                             Defendant.            X
------------------------------------------------------------------


GREGORY H. WOODS, United States District Judge:
           This is another case where a visually impaired person has sued a retailer for failing to stock

Braille or otherwise accessible gift cards. Because this complaint suffers from the same pitfalls as

those in Dominguez v. Banana Republic, LLC, No. 1:19-CV-10171-GHW, 2020 WL 1950496 (S.D.N.Y.

Apr. 23, 2020) 1, the Court comes to the same conclusion and GRANTS Defendant’s motion to

dismiss.

      I.       BACKGROUND

           Like the allegations in Banana Republic, the facts presented in the complaint are relatively

straightforward.

           AnnTaylor, Inc. (“Defendant” or “Ann Taylor”), like many other retail businesses, offers

consumers the opportunity to purchase “pre-paid cash cards, colloquially referred as ‘store gift

cards,’” that can be used in place of cash at its stores. First Amended Complaint (“FAC”), Dkt. No.

16, ¶ 4 & n.2. Though they look and feel like credit cards, see FAC ¶ 35, they are redeemable only at

“a specified merchant or affiliated merchants.” FAC ¶ 29 & n.4.

           On October 21, 2019, Himelda Mendez (“Plaintiff”) called Ann Taylor’s customer service

office to ask whether the store sold Braille gift cards. See FAC ¶ 16. An employee told her that Ann


1   Indeed, both parties here are represented by the same counsel as the parties in Banana Republic.
           Case 1:19-cv-10625-GHW Document 24 Filed 04/24/20 Page 2 of 4



Taylor did not. See FAC ¶ 16. During that call, the employee did not offer Plaintiff any alternative

auxiliary aids or services. See FAC ¶ 17. Sometime later, Plaintiff unsuccessfully attempted to locate

accessible Ann Taylor gift cards on her own. See FAC ¶ 18. The lack of an accessible gift card

deterred Plaintiff from “fully and equally us[ing] or enjoy[ing]” the “facilities, goods, and services

Defendant offers to the public at its retail stores.” FAC ¶ 42. As soon as accessible gift cards are

available, however, “Plaintiff intends to immediately go purchase” one. FAC ¶ 45.

          Plaintiff sued Ann Taylor under the ADA, the New York State Human Rights Law

(“NYSHRL”), N.Y. Exec. Law § 290 et seq., and New York City Human Rights Law (“NYCHRL”),

N.Y.C. Admin. Code § 8-101 et seq., seeking compensatory damages, punitive damages, and a

permanent injunction to “cause a change in Defendant’s corporate policies, practices, and

procedures so that Defendant’s store gift cards will become and remain accessible to blind and

visually-impaired consumers,” and, of course, attorney’s fees.

          Ann Taylor moved to dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

    II.       ANALYSIS

          The Court refers the reader to the legal standard articulated in Part II of Banana Republic,

2020 WL 1950496, at *2. The discussion and application of the law there applies in equal force in

here.

          Because the Plaintiff here has failed to provide the Court with sufficient evidence of her

intent to return to Ann Taylor, she, like the plaintiff in Banana Republic, lacks standing to assert her

ADA claim. The difference between the two complaints are slight: unlike Dominguez, Mendez

asserts that she lives about two blocks from Defendant’s retail store at 149 5th Avenue, New York,

NY. FAC ¶ 25. Like Dominguez, Mendez generically asserts only that she “has been a customer at

Defendant’s stores on prior occasions and intends to immediately purchase at least one store gift

card from the Defendant as soon as the Defendant sells store gift cards that are accessible to the

blind and utilize it at Defendant’s retail store.” FAC ¶ 21. Although the identification of a single

                                                      2
            Case 1:19-cv-10625-GHW Document 24 Filed 04/24/20 Page 3 of 4



Ann Taylor store near her home provides the slightest bit more color than the plaintiff’s complaint

in Banana Republic, Plaintiff still fails to plausibly allege an intent to return to Ann Taylor. The intent-

to-return inquiry, as explained in Banana Republic, is a “highly fact-sensitive inquiry that incorporates

a range of factors” such as “the frequency of the plaintiff's past visits” and “the proximity of the

defendant’s services, programs, or activities to the plaintiff's home” along with any other factors

“relevant to the calculation” including the plaintiff's “occupation or demonstrated travel habits.”

Bernstein v. City of New York, 621 F. App’x 56, 59 (2d Cir. 2015) (citing Kreisler v. Second Ave. Diner

Corp., 731 F.3d 184, 187–88 (2d Cir. 2013) (per curiam) and Camarillo v. Carrols Corp., 518 F.3d 153,

158 (2d. Cir. 2008) (per curiam)). And Mendez never asserts, for instance, that she is curating a

closet of business workwear, or that she frequently shops for cashmere sweaters at retail stores close

to her home. See Banana Republic, 2020 WL 1950496, at *4.

           Plaintiff’s ADA claim would also fail under Rule 12(b)(6) for all of the reasons identified in

Banana Republic. See 2020 WL 1950496, at *5–12. Indeed, there are no substantive differences

between either the complaint or the briefing in this case and Banana Republic that would compel a

different conclusion. Plaintiff has even made the same errors in her opposition as the plaintiff in

Banana Republic: like Banana Republic, Ann Taylor does not sell food. See Opp’n at 3, 15, 16, 20; see

also 2020 WL 1950496, at *2.

           Because the Court would dismiss Plaintiff’s ADA claims, it need not engage in a substantive

analysis of the merits of Plaintiff’s NYSHRL and NYCHRL claims; this Court would decline to

exercise supplemental jurisdiction over Plaintiff’s state and city claims. See Banana Republic, 2020 WL

1950496, at *5, 12.

    III.       CONCLUSION

           This case is indistinguishable from Banana Republic. It should therefore come as no surprise

that the Court comes to the exact same conclusion.

           For these reasons, Defendant’s motion to dismiss is GRANTED. Within fifteen days,

                                                       3
         Case 1:19-cv-10625-GHW Document 24 Filed 04/24/20 Page 4 of 4



Plaintiff may file a second amended complaint to cure the deficiencies articulated in this opinion by

alleging additional facts about the interactions she has had with Ann Taylor. If no amended

complaint is filed within that time frame, the Court will enter a final judgment of dismissal and direct

the Clerk of Court to close this case.

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 20.

        SO ORDERED.

 Dated: April 24, 2020                               _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                    4
